DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 16-17, 19, 22-23, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al., U.S. Patent Application Publication 2009/0275334 (hereinafter Xie).



	Regarding claim 1, Xie discloses a method for wireless communication performed by an apparatus of a user equipment (UE) (disclosed is a method according to which a terminal judges whether said terminal is in a frequent handover state, according to [0080]-[0084]), comprising: 
	monitoring a quantity of handoffs between a plurality of radio access technologies (RATs) during a time period (handovers may occur between cells of different RATs, and are counted during a time period T1, according to [0081]-[0084]); and 
	reducing a rate of handoffs associated with the UE and selecting one of the plurality of RATs for maintaining a wireless connection with the UE in response to the quantity of handoffs exceeding a handoff threshold within the time period (the terminal determines that the handovers during the period T1 exceed a threshold, and that said terminal is therefore in a frequent handover state, whereby, in response, said terminal selectively modifies the measurement parameters of a measurement report in order to meet the requirement of a cell handover to a different RAT, according to [0081]-[0084], whereby such a handover results in the number of handovers for said terminal being reduced, according to [0090]).
	Regarding claim 16, Xie discloses a method for wireless communication performed by an apparatus of a user equipment (UE) (disclosed is a method according to which a terminal judges whether said terminal is in a frequent handover state, according to [0080]-[0084]), comprising: 
	monitoring a quantity of handovers between a plurality of radio access technologies (RATs) during a time period (handovers may occur between cells of different RATs, and are counted during a time period T1, according to [0081]-[0084]); 
	selecting one of the plurality of RATs and reducing a rate of handovers associated with the UE in response to the quantity of handovers exceeding a handover threshold within the time period (the terminal determines that the handovers during the period T1 exceed a threshold, and that said terminal is therefore in a frequent handover state, whereby, in response, said terminal selectively modifies the measurement parameters of a measurement report in order to meet the requirement of a cell handover to a different RAT, according to [0081]-[0084], whereby such a handover results in the number of handovers for said terminal being reduced, according to [0090]); and 
	altering a handover measurement report to cause a wireless connection to be maintained with the selected one of plurality of RATs (the terminal selectively modifies the measurement parameters of a measurement report in order to meet the requirement of a cell handover to a different RAT, according to [0084]).
	Claim 22 recites the apparatus of a user equipment that performs the method of claim 1, and is therefore rejected on the same grounds as claim 1.
	Claim 28 recites the apparatus of a user equipment that performs the method of claim 16, and is therefore rejected on the same grounds as claim 16.
	Regarding claim 2, Xie discloses the method of claim 1, wherein the plurality of RATs include two or more of a first RAT, a second RAT, and a third RAT, the first RAT being a 5G New Radio (NR) RAT, a Long-Term Evolution (LTE) RAT, or a 3G RAT, the second RAT being a 5G NR RAT, an LTE RAT, or a 3G RAT, and the third RAT being wireless local area network (WLAN) RAT (the RATs include LTE and WIMAX (which constitutes a 3G RAT), according to [0043]).
	Regarding claim 3, Xie discloses the method of claim 1, wherein: monitoring the quantity of handoffs between the plurality of RATs during the time period includes monitoring a quantity of handovers and reselections between the plurality of RATs during the time period (the number of reselections is included in the handover (“handoff” and “handover” are considered to be synonymous) count that is compared to a threshold (i.e., the sum of reselections and handovers is compared to the threshold), according to [0081]), and 
	reducing the rate of handoffs associated with the UE includes reducing a rate of handovers and reselections associated with the UE (a handover or reselection to a macrocell that includes several smaller cells is performed in order to reduce further handovers and reselections among those smaller cells, according to [0084], [0090], Fig. 1).
	Regarding claim 4, Xie discloses the method of claim 1, wherein reducing the rate of handoffs associated with the UE includes reducing a rate of handovers associated with the UE, further comprises: reducing a frequency of transmission of a handover measurement report to reduce the rate of handovers (the measurement period reporting interval is modified in proportion to a scaling factor, according to [0084], [0115], whereby said scaling factor may be increased for a slower moving terminal (thereby leading to a long measurement period reporting interval and thus a reduced frequency of transmission of measurement reports and less frequent handovers), according to [0116]).
	Regarding claim 17, Xie discloses the method of claim 16, wherein altering the handover measurement report to cause the wireless connection to be maintained with the selected one of plurality of RATs further comprises: 
	altering measurement information of the handover measurement report (measurement report parameters are selectively modified by the terminal, according to [0084]); and 
	transmitting the altered handover measurement report to cause the wireless connection to be maintained with the selected one of plurality of RATs (the terminal transmits the modified measurement in order to handover or reselect to the desired RAT, according to [0084]).
	Regarding claim 19, Xie discloses the method of claim 16, further comprising: reducing the rate of handovers by altering measurement information of the handover measurement report or by reducing a frequency of transmission of the handover measurement report (the measurement period reporting interval is modified in proportion to a scaling factor, according to [0084], [0115], whereby said scaling factor may be increased for a slower moving terminal (thereby leading to a long measurement period reporting interval and thus a reduced frequency of transmission of measurement reports and less frequent handovers) [“reducing a frequency of transmission of the handover measurement report”], according to [0116]).
	Claim 23 does not differ substantively from claim 4, and is therefore rejected on the same grounds as claim 4.
	Claim 30 does not differ substantively from claim 19, and is therefore rejected on the same grounds as claim 19.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xie as applied to claim 1, in view of Banks et al., U.S. Patent Application Publication 2015/0334625 (hereinafter Banks).
	Regarding claim 1, Xie discloses all the limitations of claim 1.  Additionally, Xie discloses that reducing the rate of handoffs associated with the UE includes reducing a rate of handovers and reselections associated with the UE (the number of reselections is included in the handover (“handoff” and “handover” are considered to be synonymous) count that is compared to a threshold (i.e., the sum of reselections and handovers is compared to the threshold), according to [0081], whereby a handover or reselection to a macrocell that includes several smaller cells is performed in order to reduce further handovers and reselections among those smaller cells, according to [0084], [0090], Fig. 1).
	Xie does not expressly disclose ignoring a subset of handover and reselection related messages received by the UE from the plurality of RATs to reduce the rate of handovers and reselections.
	Banks discloses ignoring a subset of handover and reselection related messages received by the UE from the plurality of RATs to reduce the rate of handovers and reselections (in order to prevent handover away from an mFC (mobile Femtocell), said mFC ignores measurement reports from a UE that report a macro cell or another femtocell, according to [0089]-[0090]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie with Banks by ignoring a subset of handover and reselection related messages received by the UE from the plurality of RATs to reduce the rate of handovers and reselections.
	One of ordinary skill in the art would have been motivated to make this modification in order to minimize signaling overhead and connection interruptions (Banks:  [0009]).

9.	Claims 13-15, 18, 20-21, 25-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xie as applied to claims 1, 17, 19, 22, and 28 in view of Suemitsu et al., U.S. Patent Application Publication 2010/0291931 (hereinafter Suemitsu).
	Regarding claim 13, Xie discloses all the limitations of claim 1.
	Xie does not expressly disclose collecting contextual awareness information associated with the UE over a period of time, wherein reducing the rate of handoffs associated with the UE is based, at least in part, on the contextual awareness information.
	Suemitsu discloses collecting contextual awareness information associated with the UE over a period of time (historical information (such as reception level in communications with base stations, according to [0062]) of a mobile station is collected, according to [0015]), 
	wherein reducing the rate of handoffs associated with the UE is based, at least in part, on the contextual awareness information (the number of handovers is reduced based on the mobile station historical information, according to [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie with Suemitsu by collecting contextual awareness information associated with the UE over a period of time, wherein reducing the rate of handoffs associated with the UE is based, at least in part, on the contextual awareness information.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate stable communication for a mobile station (Suemitsu:  [0015]).
	Regarding claim 14, the combination of Xie and Suemitsu discloses all the limitations of claim 13.  Additionally, Xie discloses determining real-time contextual awareness information associated with the UE (measurement parameter information associated with the UE is determined, according to [0084]).
	Xie does not expressly disclose determining historical contextual awareness information based on the collected contextual awareness information; and wherein reducing the rate of handoffs associated with the UE is based, at least in part, on the historical contextual awareness information, the real-time contextual awareness information, or both.
	Suemitsu discloses determining historical contextual awareness information based on the collected contextual awareness information (historical information (such as reception level in communications with base stations, according to [0062]) of a mobile station is collected, according to [0015]); and 
	wherein reducing the rate of handoffs associated with the UE is based, at least in part, on the historical contextual awareness information, the real-time contextual awareness information, or both (the number of handovers is reduced based on the mobile station historical information, according to [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie as modified by Suemitsu with Suemitsu by determining historical contextual awareness information based on the collected contextual awareness information; and wherein reducing the rate of handoffs associated with the UE is based, at least in part, on the historical contextual awareness information, the real-time contextual awareness information, or both.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate stable communication for a mobile station (Suemitsu:  [0015]).
	Regarding claim 15, the combination of Xie and Suemitsu discloses all the limitations of claim 14.  Additionally, Xie discloses that a determination of the real-time contextual awareness information is performed by an application processor of the UE (measurement parameter information associated with the UE is determined, by said UE (and therefore by the processor of said UE), according to [0084]).
	Xie does not expressly disclose that a determination of the historical contextual awareness information is performed by an application processor of the UE, and a reduction of the rate of handoffs associated with the UE is performed by a modem of the UE in response to receiving a command from the application processor, the command provided by the application processor to the modem based on the historical contextual awareness information, the real-time contextual awareness information, or both.
	Suemitsu discloses that a determination of the historical contextual awareness information is performed by an application processor of the UE (the mobile device historical information is sent from said mobile device (and therefore is determined by the processor of said mobile device), according to [0071]), and 
	a reduction of the rate of handoffs associated with the UE is performed by a modem of the UE in response to receiving a command from the application processor, the command provided by the application processor to the modem based on the historical contextual awareness information, the real-time contextual awareness information, or both (the number of handovers that the mobile station undergoes is reduced based on the mobile station historical information (whereby these fewer handovers are performed by the communication circuitry and processing circuitry of said mobile station), according to [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie as modified by Suemitsu with Suemitsu such that a determination of the historical contextual awareness information is performed by an application processor of the UE, and a reduction of the rate of handoffs associated with the UE is performed by a modem of the UE in response to receiving a command from the application processor, the command provided by the application processor to the modem based on the historical contextual awareness information, the real-time contextual awareness information, or both.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate stable communication for a mobile station (Suemitsu:  [0015]).
	Regarding claim 18, Xie discloses all the limitations of claim 17.
	Xie does not expressly disclose collecting contextual awareness information associated with the UE over a period of time; determining historical contextual awareness information based on the collected contextual awareness information; and altering the measurement information of the handover measurement report based on the historical contextual awareness information.
	Suemitsu discloses collecting contextual awareness information associated with the UE over a period of time (historical information (such as reception level in communications with base stations, according to [0062]) of a mobile station is collected, according to [0015]);
	determining historical contextual awareness information based on the collected contextual awareness information (historical information (such as reception level in communications with base stations, according to [0062]) of a mobile station is collected, according to [0015]); and 
	altering the measurement information of the handover measurement report based on the historical contextual awareness information (the mobile device historical information determines the nature of the measurement information transmitted to one or more base stations, according to [0102]-[0103]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie with Suemitsu by collecting contextual awareness information associated with the UE over a period of time; determining historical contextual awareness information based on the collected contextual awareness information; and altering the measurement information of the handover measurement report based on the historical contextual awareness information.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate stable communication for a mobile station (Suemitsu:  [0015]).
	Regarding claim 20, Xie discloses all the limitations of claim 19.
	Xie does not expressly disclose collecting contextual awareness information associated with the UE over a period of time; determining historical contextual awareness information based on the collected contextual awareness information; and reducing the rate of handovers by altering the measurement information of the handover measurement report based on the historical contextual awareness information.
	Suemitsu discloses collecting contextual awareness information associated with the UE over a period of time (historical information (such as reception level in communications with base stations, according to [0062]) of a mobile station is collected, according to [0015]); 
	determining historical contextual awareness information based on the collected contextual awareness information (historical information (such as reception level in communications with base stations, according to [0062]) of a mobile station is collected, according to [0015]); and 
	reducing the rate of handovers by altering the measurement information of the handover measurement report based on the historical contextual awareness information (the mobile device historical information determines the nature of the measurement information transmitted to one or more base stations, according to [0102]-[0103], whereby the number of handovers is reduced based on the mobile station historical information, according to [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie with Suemitsu by collecting contextual awareness information associated with the UE over a period of time; determining historical contextual awareness information based on the collected contextual awareness information; and reducing the rate of handovers by altering the measurement information of the handover measurement report based on the historical contextual awareness information.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate stable communication for a mobile station (Suemitsu:  [0015]).
	Regarding claim 21, Xie discloses all the limitations of claim 19.  Additionally, Xie discloses reducing the rate of handovers by reducing the frequency of transmission of the handover measurement report (the measurement period reporting interval is modified in proportion to a scaling factor, according to [0084], [0115], whereby said scaling factor may be increased for a slower moving terminal (thereby leading to a long measurement period reporting interval and thus a reduced frequency of transmission of measurement reports and less frequent handovers), according to [0116]).
	Xie does not expressly disclose collecting contextual awareness information associated with the UE over a period of time; determining historical contextual awareness information based on the collected contextual awareness information; and reducing the rate of handovers based on the historical contextual awareness information.
	Suemitsu discloses collecting contextual awareness information associated with the UE over a period of time (historical information (such as reception level in communications with base stations, according to [0062]) of a mobile station is collected, according to [0015]); 
	determining historical contextual awareness information based on the collected contextual awareness information (historical information (such as reception level in communications with base stations, according to [0062]) of a mobile station is collected, according to [0015]); and 
	reducing the rate of handovers based on the historical contextual awareness information (the number of handovers is reduced based on the mobile station historical information, according to [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie with Suemitsu by collecting contextual awareness information associated with the UE over a period of time; determining historical contextual awareness information based on the collected contextual awareness information; and reducing the rate of handovers based on the historical contextual awareness information.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate stable communication for a mobile station (Suemitsu:  [0015]).
	Regarding claim 25, Xie discloses all the limitations of claim 19.  Additionally, Xie discloses determining real-time contextual awareness information associated with the UE (measurement parameter information associated with the UE is determined, according to [0084]); and 
selecting the one of the plurality of RATs based on the real-time contextual awareness information (the measurement parameter information associated with the UE is determined is used for handover or reselection to a particular RAT, according to [0084]).
	Xie does not expressly disclose collecting contextual awareness information associated with the UE over a period of time; determining historical contextual awareness information based on the collected contextual awareness information; and selecting the one of the plurality of RATs based on the historical contextual awareness information.
	Suemitsu discloses collecting contextual awareness information associated with the UE over a period of time (historical information (such as reception level in communications with base stations, according to [0062]) of a mobile station is collected, according to [0015]); 
	determining historical contextual awareness information based on the collected contextual awareness information (historical information (such as reception level in communications with base stations, according to [0062]) of a mobile station is collected, according to [0015]); and 
	selecting the one of the plurality of RATs based on the historical contextual awareness information (a particular base station (which belongs to a particular RAT, such as W-CDMA, according to [0067]) is selected based on mobile station historical information, according to Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie with Suemitsu by collecting contextual awareness information associated with the UE over a period of time; determining historical contextual awareness information based on the collected contextual awareness information; and selecting the one of the plurality of RATs based on the historical contextual awareness information.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate stable communication for a mobile station (Suemitsu:  [0015]).
	Regarding claim 26, the combination of Xie and Suemitsu discloses all the limitations of claim 25.  Additionally, Xie discloses that the rate of handoffs includes a rate of handovers (“handoff” and “handover” are considered to be synonymous).
	Xie does not expressly disclose reducing a frequency of transmission of a handover measurement report to reduce the rate of handovers based on the historical contextual awareness information, or altering the handover measurement report to reduce the rate of handovers based on the historical contextual awareness information.
	Suemitsu discloses reducing a frequency of transmission of a handover measurement report to reduce the rate of handovers based on the historical contextual awareness information, or altering the handover measurement report to reduce the rate of handovers based on the historical contextual awareness information (the mobile device historical information determines the nature of the measurement information transmitted to one or more base stations, according to [0102]-[0103], whereby the number of handovers is reduced based on the mobile station historical information [“altering the handover measurement report to reduce the rate of handovers based on the historical contextual awareness information”], according to [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie as modified by Suemitsu with Suemitsu by reducing a frequency of transmission of a handover measurement report to reduce the rate of handovers based on the historical contextual awareness information, or altering the handover measurement report to reduce the rate of handovers based on the historical contextual awareness information.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate stable communication for a mobile station (Suemitsu:  [0015]).
	Regarding claim 27, the combination of Xie and Suemitsu discloses all the limitations of claim 25.  Additionally, Xie discloses that the rate of handoffs includes a rate of handovers (“handoff” and “handover” are considered to be synonymous); and
	altering a handover measurement report for maintaining the wireless connection with the selected one of the plurality of RATs (the terminal selectively modifies the measurement parameters of a measurement report in order to meet the requirement of a cell handover to a different RAT, according to [0084]); and 
	transmitting the altered handover measurement report to cause the wireless connection to be maintained with the selected one of plurality of RATs (the measurement report is sent to the network for the purpose of receiving service with the selected RAT, according to [0084]).
	Xie does not expressly disclose that the handover measurement report is altered based on the historical contextual awareness information.
	Suemitsu discloses that the handover measurement report is altered based on the historical contextual awareness information (the mobile device historical information determines the nature of the measurement information transmitted to one or more base stations, according to [0102]-[0103]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie as modified by Suemitsu with Suemitsu such that the handover measurement report is altered based on the historical contextual awareness information.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate stable communication for a mobile station (Suemitsu:  [0015]).
	Claim 29 does not differ substantively from claim 18, and is therefore rejected on the same grounds as claim 18.

Allowable Subject Matter
10.	Claims 6-12 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645